ORDER

PER CURIAM.
AND NOW, this 3rd day of July, 2013, the Petition for Allowance of Appeal is hereby GRANTED, LIMITED to the following issue:
Because the sufficiency of the evidence used to convict [respondent] of a Num-mary violation under the Careless Driving Statute was not properly raised on appeal, did the Superior Court improperly determine that said [s]ummary conviction should be reversed?
Respondent did not appeal the careless, driving conviction to the Superior Court by raising it in his Statement of Errors Complained of on Appeal.and in his Statement of Questions Involved in his brief; therefore, the issue was waived and was not properly before that court. Pa.R.A.P. 1925(b)(4)(vii) (issues not included in statement are waived); id., 2116(a) (no question will be considered unless stated in statement of questions involved or fairly suggested thereby). Accordingly, the Superi- or Court order reversing the conviction is hereby VACATED. The Petition for Allowance of Appeal is DENIED as to the remaining issue. Jurisdiction relinquished.